Title: Phebe P. Morris to Dolley Madison, 22 July 1809 (Abstract)
From: Morris, Phebe P.
To: Madison, Dolley Payne Todd


22 July 1809, Bristol, Pennsylvania. Thanks Mrs. Madison for gift of an “elegant representation of your present Self” which “Mr & Mrs Cadwalader who have lately seen its lovely & greatly beloved original at Washington … pronounce … to be as correct a resemblance as the painters art can pourtray.” She “wants most anxiously to embrace the dear Original; if it is not among the secrets of state, do tell me whether you cannot persuade the President to make a Tour to Philadelphia this Summer or Autumn; Papa says every body would hail his arrival with the greatest Joy, all Parties & all Persons; & indeed, I think the Sovereign People ought to be gratified sometimes with a sight of Those, who rule over them.… They tell me that every President makes the tour of the States, so that sooner or later I expect to be gratified.”
